DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 8, 13 and 15 (items A., B. and C. at par. 1-2 of the 10/06/2021 Office action) is withdrawn in light of applicant’s 01/06/2022 amendments.
The rejection of claims 14 and 16 under 35 U.S.C. § 101, as directed to non-statutory subject matter (at par. 3-5 of the 10/06/2021 Office action), is withdrawn in light of applicant’s 01/06/2022 amendments.
The rejection of claim 10 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 6-8 of the 10/06/2021 Office action), is withdrawn in light of applicant’s 01/06/2022 amendments.
The rejection of claims 14 and 16 under 35 U.S.C. § 102 (a)(1) by KNOWLES (US 2013/0183419 A1) (at par. 9-12 of the 10/06/2021 Office action), is withdrawn in light of applicant’s 01/06/2022 amendments.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is SARDO (US 2006/0276336 A1, publ. Dec. 7, 2006; hereinafter, “Sardo”; on 04/15/2020 IDS).  Sardo is directed to a process of the anti-germination and/or biocide treatment of bulbs or tubers by meand of 3-chlorophenylisopropylcarbamate (CIPC) and a terpene or terpene oil.  Sardo, title & abstract; Sardo, par. [0005].  In this regard, Sardo teaches that suitable terpenes include limonene (Sardo, par. [0026]), and Sardo also teaches a ratio of CIPC to terpene:
[0019]	According to a first subject, the present invention relates to a process for the anti-germination and/or biocide treatment of bulbs or tubers, especially potatoes, involving 
(Sardo, par. [0019]), wherein a “CIPC/terpene or terpene oil is between 0.5 and 3” is a terpene/CIPC ratio of 2 (i.e., 1/0.5) to 0.33 (i.e., 1/3), which is outside of the claimed ratio range of limonene/CIPC of “higher than 4” of claim 1.  Thus, independent claim 1 is distinguishable from Sardo.

Conclusion
Claims 1-14 and 16-17 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611